                     Case: 3:19-cr-00090-wmc Document #: 27 Filed: 09/16/19 Page 1 of 1

AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                   Western District
                                                  __________        of of
                                                             District  Wisconsin
                                                                          __________

                   United States of America                        )
                              v.                                   )
                                                                   )
                                                                   )      Case No. 19-cr-90-wmc
                  Frederick G. Kriemelmeyer                        )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

u Indictment               u Superseding Indictment        u Information u Superseding Information                       u Complaint
u Probation Violation Petition                                                    ✔ Violation Notice
                                          u Supervised Release Violation Petition u                                   u Order of Court

        United States District Court
Place: Western District of Wisconsin                                            Courtroom No.: 460
        120 North Henry Street
        Madison, WI 53703                                                       Date and Time: 09/26/2019 2:00 pm

          This offense is briefly described as follows:
Violations of conditions of pretrial release




Date:              09/16/2019                                                           s/ K. Frederickson
                                                                                       Issuing officer’ss si
                                                                                                          sign
                                                                                                          signature
                                                                                                             gn
                                                                                                              nattur
                                                                                                                  u re
                                                                                                                  ure

                                                                                K. Frederickson, Deputy Clerk
                                                                                              ed name
                                                                                         Printed   mee aand
                                                                                                         nd ttitle
                                                                                                              itle
                                                                                                              it l
                                                                                                                 le



I declare under penalty of perjury that I have:

u Executed and returned this summons                           u Returned this summons unexecuted



Date:
                                                                                           Server’s signature



                                                                                         Printed name and title
